Citation Nr: 0426151	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  00-22 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.

2.  Entitlement to service connection for residuals of 
herniated disc at C5-6 and L4-5.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Air 
Force (USAF) from February 1982 to February 1986.  In 
addition, the evidence of record indicates that the veteran 
had reserve service in the United States Air Force Reserve 
(USAFR) from February 1986 to February 1988. 

This case comes to the Board of Veterans' Appeals (Board) 
from December 1999 and November 2001 rating decisions 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
 
With regard to the veteran's claim for entitlement to a TDIU 
rating, the Board finds that this issue to be inextricably 
intertwined with his service connection claims for nervous 
condition and herniated disc residuals.  The claims must 
therefore be decided together.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).  

Evidence of record indicates that the veteran had a period of 
service in the United States Air Force Reserve (USAFR) from 
February 1986 to February 1988.  Private hospital records 
show that the veteran was hospitalized for schizophreniform 
disorder from November 18, 1987 to December 1, 1987.  In this 
case, the RO must verify whether the veteran had active 
military service (active duty, active duty for training, or 
inactive duty training) during the specified hospitalization 
time period from November 18, 1987 to December 1, 1987.  See 
38 U.S.C.A. § 101(24) (West 2002).

Evidence of record also indicates that the veteran was 
hospitalized for anxiety at MacDill Air Force Base Hospital 
in 1985 during active service.  The Board notes that 
additional hospital records from treatment during active 
service may exist.  VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
Department or agency, and will end its efforts only if VA 
concludes that the records do not exist or that further 
efforts would be futile.  See 38 C.F.R. § 3.159 (c)(2) 
(2003).

The veteran's claims file contains multiple private 
psychiatric evaluations that appear to indicate that the 
veteran was awarded Social Security benefits after his 
separation from military service.  The Board notes that the 
award may be based on the veteran's claimed psychiatric and 
neck disabilities.  The United States Court of Appeals for 
Veterans Claims (CAVC) has held that where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision could possibly contain 
relevant evidence and are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the medical records from SSA pertaining to any original or 
continuing award of disability benefits should be requested 
and associated with the claims file.

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  See 
38 C.F.R. § 3.159(c) (2003).  There are statements in the 
claims file from the veteran as well as multiple treatment 
providers, which indicated that the veteran had received 
treatment from both VA and private treatment providers listed 
below for his claimed psychiatric and neck disabilities after 
separation from service.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should verify whether the 
veteran was on active military service 
(as defined at 38 U.S.C.A. § 101(24) 
(West 2002)) at the time of his 
hospitalization for schizophreniform 
disorder from November 18, 1987 to 
December 1, 1987, which occurred during 
his period of reserve service in the 
USAFR from February 1986 to February 
1988.

2.  The RO should obtain the veteran's 
service hospital records regarding the 
claimed month-long treatment for anxiety 
at MacDill Air Force Base Hospital in 
1985 during his period of active service 
in the USAF from February 1982 to 
February 1986.  If no service 
hospitalization records can be found, or 
if they have been destroyed, ask for 
specific confirmation of that fact and 
whether further efforts to obtain the 
records would be futile.

3.  The RO should request all records, 
which document the veteran's claimed 
psychiatric and neck disabilities, from 
the Social Security Administration.  If 
no records can be found, the RO should 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

4.  The RO should obtain any additional 
treatment records for the veteran's 
claimed psychiatric and neck disabilities 
from the VA Medical Center in Tampa, 
Florida for the period of July 1999 to 
the present.


5.  The RO should obtain records of 
treatment for the veteran's claimed 
psychiatric disability at the VA Medical 
Center in New Orleans, Louisiana for the 
period of February 1986 to the present 
(specifically for any treatment which 
occurred during November 1987).  This 
medical center reported in December 1999 
that all records had been transferred to 
Tampa in March 1988.

6.  The RO also should make arrangements 
to obtain any records of treatment or 
examination of the veteran from the 
private physician (as listed in the 
physician's statement dated on February 
16, 2001 included in the file) for the 
period of January 1994 to the present.

7.  The RO should also obtain treatment 
records for the veteran's claimed 
psychiatric disability from the 
Pontchartrain Mental Health Clinic in New 
Orleans, Louisiana (as listed in the 
private nurse's statement dated in 
December 1987 included in the file) for 
the period of December 1987 to the 
present.

8.  The RO should obtain any additional 
hospital treatment records for the 
veteran's claimed neck disability from 
St. Joseph's Hospital in Tampa, Florida 
for the period of May 1999 to the 
present.  

9.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection for a 
nervous condition, entitlement to service 
connection for residuals of herniated 
disc at C5-6 and L4-5, and entitlement to 
a TDIU rating, with consideration of all 
evidence of record, including that 
received since the last supplemental 
statement of the case (SSOC).  If the 
claims remain denied, the RO should issue 
a SSOC to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since November 2003.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




